
	

113 HR 5215 IH: Clatsop-Nehalem Restoration Act
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5215
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Ms. Bonamici introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide for the restoration of Federal recognition to the Clatsop-Nehalem Confederated Tribes of
			 Oregon, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Clatsop-Nehalem Restoration Act.
		2.DefinitionsIn this Act:
			(1)Interim CouncilThe term Interim Council means the council which is established under, and the members elected pursuant to, section 5.
			(2)MemberThe term member, when used with respect to the tribe, means an individual enrolled on the membership roll of the
			 tribe in accordance with section 7.
			(3)SecretaryThe term Secretary means the Secretary of the Interior or his designated representative.
			(4)Tribal governing bodyThe term tribal governing body means the governing body that is established under, and the members elected pursuant to, the
			 tribal constitution and bylaws adopted in accordance with section 6.
			(5)TribeThe term tribe means Clatsop-Nehalem Confederated Tribes of Oregon considered as one tribe in accordance with
			 section 3.
			3.Consideration of the Clatsop-Nehalem confederated tribes as one tribeThe Clatsop-Nehalem Confederated Tribes of Oregon shall be considered as one tribal unit for
			 purposes of Federal recognition and eligibility for Federal benefits under
			 section 4, the establishment of tribal self-government under sections 5
			 and 6, and the compilation of a tribal membership roll under section 7.
		4.Restoration of Federal recognition, rights, and privileges
			(a)Federal recognitionNotwithstanding any provision of the Act approved August 13, 1954 (25 U.S.C. 691 et seq.) or any
			 other law, Federal recognition is extended to the Clatsop-Nehalem
			 Confederated Tribes of Oregon. Nothing is this bill shall affect or
			 diminish the treaty rights previously determined for other federally
			 recognized Indian tribes.
			(b)Restoration of rights and privilegesExcept as provided in subsection (d), all rights and privileges of the tribe and the members of the
			 tribe under any Federal treaty, Executive order, agreement, statute, or
			 other Federal authority, that may have been diminished or lost under the
			 Act approved August 13, 1954 (25 U.S.C. 691 et seq.) are restored, and the
			 provisions of such Act shall be inapplicable to the tribe and to members
			 of the tribe after the date of the enactment of this Act.
			(c)Federal services and benefitsNotwithstanding any other provision of law, the tribe and its members shall be eligible, on and
			 after the date of the enactment of this Act, for all Federal services and
			 benefits furnished to federally recognized Indian tribes without regard to
			 the existence of a reservation for the tribe. In the case of Federal
			 services available to members of federally recognized Indian tribes
			 residing on or near a reservation, members of the tribe residing in the
			 following counties of the State of Oregon shall be deemed to be residing
			 on or near a reservation:
				(1)Tillamook County.
				(2)Clatsop County.
				(d)No hunting, fishing or trapping rights restoredNo hunting, fishing, or trapping rights of any nature of the tribe or of any member, including any
			 indirect or procedural right or advantage over individuals who are not
			 members, are granted or restored under this Act.
			(e)Effect on property rights and other obligationsExcept as otherwise specifically provided in this Act, no provision contained in this Act shall
			 alter any property right or obligation, any contractual right or
			 obligation, or any obligation for taxes already levied.
			5.Interim council
			(a)EstablishmentThere is established an Interim Council of the tribe which shall be composed of nine members. The
			 Interim Council shall—
				(1)represent the tribe and its members in the implementation of this Act; and
				(2)be the governing body of the tribe until the tribal governing body convenes.
				(b)Nomination and election of interim council members
				(1)General council meetingNot later than 45 days after the date of the enactment of this Act, the Secretary shall announce
			 the date of a general council meeting of the tribe to nominate candidates
			 for election to the Interim Council. Such general council meeting shall be
			 held not later than 15 days after such announcement.
				(2)ElectionNot later than 45 days after the general council meeting held under paragraph (1), the Secretary
			 shall hold an election by secret ballot to elect the members of the
			 Interim Council from among the members nominated in the general council
			 meeting. Absentee and write-in balloting shall be permitted.
				(3)Approval of resultsThe Secretary shall approve the results of the Interim Council election conducted pursuant to this
			 subsection if the Secretary is satisfied that the requirements of this
			 section relating to the nomination and the election processes have been
			 met. If the Secretary is not so satisfied, the Secretary shall—
					(A)call for another general council meeting to be held not later than 60 days after such election to
			 nominate candidates for election to the Interim Council; and
					(B)hold another election within 45 days of such meeting.
					(4)NoticeThe Secretary shall take any action necessary to ensure that each member described in section 7(d)
			 is given notice of the time, place, and purpose of each meeting and
			 election held pursuant to this subsection not less than 10 days before the
			 general meeting or election.
				(c)Authority and capacity; terminationThe Interim Council shall—
				(1)have no powers other than those given it under this Act;
				(2)with respect to any Federal service or benefit for which the tribe or any member is eligible, have
			 full authority and capacity to receive grants and to enter into contracts;
				(3)except as provided in subsection (d), terminate on the date that the tribal governing body first
			 convenes; and
				(4)with respect to any contractual right established and any obligation entered into by the Interim
			 Council, have the authority and capacity to bind the tribal governing
			 body, as the successor in interest to the Interim Council, for a period of
			 not more than 6 months beginning on the date such tribal governing body
			 first convenes.
				(d)Vacancy on interim councilNot later than 30 days after a vacancy occurs on the Interim Council and subject to the approval of
			 the Secretary, the Interim Council shall hold a general council meeting to
			 nominate a candidate for election to fill such vacancy and hold such
			 election. The Interim Council shall provide notice of the time, place, and
			 purpose of such meeting and election to members described in section 7(d)
			 not less than 10 days before each general meeting or election.
			6.Tribal constitution and bylaws; tribal governing body
			(a)Adoption of proposed constitution and bylaws; election
				(1)Time and procedureThe Interim Council shall—
					(A)prepare the tribal constitution and bylaws which shall provide for, at a minimum, the establishment
			 of a tribal governing body and tribal membership qualifications; and
					(B)adopt such tribal constitution not later than 6 months after the date of the enactment of this Act.
					(2)ElectionUpon the adoption of the proposed tribal constitution and bylaws by the Interim Council, the
			 Council shall request that the Secretary, in writing, schedule an election
			 to approve or disapprove the adoption of such constitution and bylaws. The
			 Secretary shall conduct an election by secret ballot in accordance with
			 section 16 of the Act of June 18, 1934.
				(b)Notice and consultationNot less than 30 days before any election scheduled pursuant to subsection (a), a copy of the
			 proposed tribal constitution and bylaws, as adopted by the Interim
			 Council, along with a brief and impartial description of the proposed
			 constitution and bylaws shall be sent to each member described in section
			 7(d). The members of the Interim Council may freely consult with members
			 of the tribe concerning the text and description of the constitution and
			 bylaws, except that such consultation may not be carried on within 50 feet
			 of the polling places on the date of such election.
			(c)Majority vote for adoption; procedure in event of failure To adopt proposed constitution
				(1)Majority vote for adoptionIn any election held pursuant to subsection (a), a vote of a majority of those actually voting
			 shall be necessary and sufficient for the approval of the adoption of the
			 tribal constitution and bylaws.
				(2)Procedure in event of failure to adopt proposed constitutionIf in any such election such majority does not approve the adoption of the proposed tribal
			 constitution and bylaws, the Interim Council shall be responsible for
			 preparing another tribal constitution and other bylaws in the same manner
			 provided in this section for the first proposed constitution and bylaws.
			 The new proposed constitution and bylaws shall be adopted by the Interim
			 Council not later than 6 months after the date of the election in which
			 the first proposed constitution and bylaws failed to be adopted. An
			 election on the question of the adoption of the new proposal of the
			 Interim Council shall be conducted in the same manner provided in
			 subsection (a)(2) for the election on the first proposed constitution and
			 bylaws.
				(d)Election of tribal governing bodyNot later than 120 days after the tribe approves the adoption of the tribal constitution and bylaws
			 and subject to the approval of the Secretary, the Interim Council shall
			 conduct an election, by secret ballot, to elect the tribal governing body
			 established under such constitution and bylaws. Notwithstanding any
			 provision of the tribal constitution and bylaws, absentee and write-in
			 balloting shall be permitted in an election under this subsection.
			7.Membership rolls; voting rights of member
			(a)Membership roll established and openedThe membership roll of the tribe is established and open.
			(b)Criteria governing eligibility
				(1)Membership prior to electionUntil the first election of the tribal governing body is held pursuant to section 6(d), the
			 membership of the Clatsop-Nehalem Confederated Tribes shall consist as
			 follows:
					(A)Any person who can document being a direct descent from a Clatsop or Nehalem (Naalem) Tillamook
			 Indian (or both) on the tribal rolls compiled—
						(i)in 1906 by Charles E. McChesney, Supervisor of Indian School.
						(B)Any person found eligible by the Portland, Oregon, Area Office of the Bureau of Indian Affairs who
			 would satisfy enrollment requirements under—
						(i)the Act of August 24, 1912, (37 Stat. 518–535);
						(ii)the Act of August 30, 1964, (78 Stat. 639); or
						(iii)part 43 of title 25, Code of Federal Regulations.
						(C)Any person who descends from those Indians who were signers of the treaties between the United
			 States and the Clatsop Tribe and the Nehalem Band of the Tillamooks at
			 Tansy Point, August 5 and 6, 1851 (Vol. 1, p. 7–13; Records Concerning
			 Negotiation of Treaties, 1851–1855; Oregon Superintendency (National
			 Archives Microfilm Publication M2, roll 28); Records of the Bureau of
			 Indian Affairs, Record Group 75; National Archives Building, Washington,
			 DC).
					(D)Any person who can document their direct descent from a Clatsop or Nehalem Tillamook Indian on any
			 other Federal, State, Indian, or church record.
					(E)Descends from those Indians who were members of the Hobsonville Community.
					(F)All children born to a member of the tribe.
					(2)Membership after electionAfter the first election of the tribal governing body is held pursuant to section 6(d), the
			 provisions of the constitution and bylaws adopted in accordance with
			 section 6(a) shall govern membership in the tribe.
				(c)Dual membershipAny person who is enrolled in any other federally recognized Indian tribe, band, or community or
			 native corporation shall not, at the same time be enrolled in the tribe.
			(d)Procedures for verification of eligibility
				(1)Before election of Interim CouncilBefore the election of the members of the Interim Council is held pursuant to section 5(b),
			 verification of descendancy, for purposes of enrollment and age for
			 purposes of voting rights under subsection (d) shall be made upon oath
			 before the Secretary whose determination thereon shall be final.
				(2)After election of Interim CouncilAfter the election of the members of the Interim Council is held pursuant to section 5(b), but
			 before the first election of the members of the tribal governing body is
			 held pursuant to section 6(d), the verification of descendancy and age
			 shall be made upon oath before the Interim Council, or its authorized
			 representative. An individual may appeal the exclusion of his name from
			 the membership roll of the tribe to the Secretary, who shall make a final
			 determination of each such appeal within 90 days after such an appeal has
			 been filed with him. The determination of the Secretary with respect to
			 such an appeal shall be final.
				(3)After election of tribal governing bodyAfter the first election of the members of the tribal governing body is held pursuant to section
			 6(d), the provisions of the constitution and bylaws adopted in accordance
			 with section 6(a) shall govern the verification of any requirements for
			 membership in the tribe. The Interim Council and the Secretary shall
			 deliver their records and files and any other material relating to the
			 enrollment of tribal members to such tribal governing body.
				(4)Publication of membership rollNot less than 60 days before the election under section 6(a), the Secretary shall publish in the
			 Federal Register a certified copy of the membership roll of the tribe as
			 of the date of such publication. Such membership roll shall include the
			 names of all individuals who were enrolled by the Secretary, either
			 directly under paragraph (1) or pursuant to an appeal under paragraph (2),
			 and by the Interim Council under paragraph (2).
				(e)Voting rights of memberEach member who is 18 years of age or older shall be eligible to—
				(1)attend, participate in, and vote at each general council meeting;
				(2)nominate candidates for any office;
				(3)run for any office; and
				(4)vote in any election of members to the Interim Council and to such other tribal governing body as
			 may be established under the constitution and bylaws adopted in accordance
			 with section 6.
				8.RegulationsThe Secretary may promulgate such regulations as may be necessary to carry out the provisions of
			 this Act.
		
